405 F.2d 495
UNITED STATES of America, Plaintiff-Appellee,v.Brendon John SCOTT, Defendant-Appellant.
No. 23108.
United States Court of Appeals Ninth Circuit.
December 6, 1968.
Rehearing Denied January 3, 1969.
Certiorari Denied April 21, 1969.

See 89 S. Ct. 1482.
Edward C. Rapp, Phoenix, Ariz., for appellant.
Daniel R. Salcito (argued) Asst. U. S. Atty., Edward E. Davis, U. S. Atty., Phoenix, Ariz., for appellee.
Before MERRILL and BROWNING, Circuit Judges, and STEPHENS, District Judge.*
PER CURIAM:


1
The reliability of the psychiatric testimony (that appellant was suffering from a chronic brain syndrome and that as a consequence he was unable to distinguish right from wrong at the time of the commission of the offense) was severely brought in question. There was ample justification for the court's apparent rejection of it. (Trial was before the court without jury and without request for specific findings.) Buatte v. United States, 330 F.2d 342, (9th Cir. 1964), is thus distinguishable.


2
Judgment affirmed.



Notes:


*
 Honorable ALBERT LEE STEPHENS, Jr., United States District Judge for the Central District of California, sitting by designation